Citation Nr: 1501933	
Decision Date: 01/14/15    Archive Date: 01/20/15

DOCKET NO.  10-48 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.  

2.  Entitlement to service connection for a skin disorder.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to December 1971.  He is a recipient of the Combat Infantryman Badge (CIB).  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran subsequently testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the VBMS electronic file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.  

The Board remanded the instant case in June 2014 for further development.  


REMAND

The Veteran claims that service connection for right ear hearing loss and a skin disorder is warranted based upon incurrence in service.  

In June 2014, the Board remanded the right ear hearing loss service connection claim for further development.  The Board determined that the April 2010 VA examination and opinion were inadequate as the VA examiner failed to provide a rationale for her conclusory statements.  The claim was remanded for another VA audiology examination by an appropriate examiner other than the April 2010 examiner.  This was not done.  


When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, a remand by the Board confers on the claimant, as a matter of law, the right to compliance with the Board's remand.  Stegall v. West, 11 Vet. App. 268 (1998).  This was not done.  The Veteran was not provided a new examination with an appropriate rationale.  The Veteran needs to be provided another VA audiology examination by a different examiner and the appropriate opinion with rationale should be provided.  

As for the claim for service connection for a skin disorder, that claim was also remanded for a VA examination.  The examination was performed in August 2014.  Although the VA examiner considered the photographs of the Veteran's bandaged hand on two occasions, he did not address the unbandaged left hand in Vietnam compared to the left hand described during the hearing.  Additionally, the description of the skin condition of the hand as cracking and itching, mostly in winter, treated with Neosporin, was not considered in the medical opinion.  The August 2014 examination, according to the examiner, showed no signs of a skin disorder.  The May 2012 Travel Board hearing testimony provided testimony reflective of a skin condition at the time of the Travel Board hearing, and a picture was submitted of an unbandaged hand that showed a skin condition in Vietnam.  The Veteran also indicated that his skin condition was most prevalent during the winter months.  This testimony and picture were not discussed in the examination report.  

A remand is necessary because when there is a history of remission and reoccurrence of a condition, the Board is obligated to evaluate a condition during an active, rather than inactive phase.  See Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  The Board observes that in Ardison, the Court held that where fluctuating conditions escape detection on examination, VA must conduct an examination during the active stage of the disease.  The disability in that case involved the skin and thus would likely have predictable periods or seasons during which heightened symptoms could be expected.  Such is the case here.  Since the skin condition is reflective on photograph while in Vietnam, and it was noted at the May 2012 Travel Board that that the Veteran's left hand reflected a similar condition, which is periodically self-medicated, the Veteran should be given an opportunity to have his alleged skin disorder examined during a similar period of flare-up of the condition.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any new medical evidence, from VA or otherwise, that may have come into existence since the time the claims file was last updated by the RO/AMC.  

2.  The Veteran should be afforded an appropriate VA audiology examination by a VA audiologist other than the one who conducted the April 2010 examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies should be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran has hearing loss of the right ear for VA purposes, and if he does, whether it is at least as likely as not that the right ear hearing loss had its onset in service or within one year of service discharge, or is due to an event in service, to include exposure to noise.  In offering these assessments, the examiner must discuss the data that the Veteran was a combat veteran in numerous firefights, the Veteran's testimony of losing his hearing during combat on several occasions, and the statements provided by his comrades-in-arms regarding their knowledge of the Veteran's hearing difficulties during combat in service.  

All findings and conclusions should be set forth in a legible report.  A supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

3.  The Veteran should be afforded an appropriate VA dermatology examination.  The claims folder must be made available and reviewed by the examiner.  All indicated studies, should, be performed.  The examiner must provide an opinion indicating whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's claimed skin disorder had its onset in-service or is otherwise shown to have been incurred in or due to an event of service.  

To the extent possible, schedule this examination during an "active" phase or flare-up of the Veteran's skin disorder.  The examining facility must be fully informed of this requirement in this case and communicate with the Veteran as necessary to maximize the likelihood of performing the examination during a flare-up of the claimed condition.  Appropriate instructions must be provided to the Veteran in this regard.  

The examiner should discuss the data that the Veteran is a combat Veteran,  the inservice picture of his unbandaged left hand in service during combat, and his testimony at the May 2012 Travel Board hearing, wherein it was noted he had a claimed skin condition at that time.  


All findings and conclusions should be set forth in a legible report.  A supporting rationale must be provided with the requested opinion.  If the examiner cannot provide an opinion without resorting to mere speculation, such should be so stated along with supporting rationale.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to the particular question.  

4.  Thereafter, readjudicate the Veteran's service connection claims for a right ear hearing loss and skin disorder, with application of all appropriate laws and regulations and consideration of any additional information obtained.  If the decision with respect to the claims remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded a reasonable period of time within which to respond thereto.  


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate




action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




